Title: To John Adams from Wilhem & Jan Willink and Nicolaas & Jacob Staphorst, 23 May 1786
From: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business)
To: Adams, John


     
      Sir.
      Amsterdam 23d. May 1786
     
     We have the honor of your Excellency’s favor of 19th Instant, with a letter of the Honble: Commissioners of the Treasury Board, conveying a Remittance of ƒ144,000:–:–, as Mr. Morris is used to convey always a letter of advice with his drafts, we pray you will look among your papers for it, as messrs. Willink want the Same.
     We know of the endeavours bestowed to make Newyork concurr with the other States to grant to Congress the Impost, We are fully convinced that the Strength and wealth of the united States will yearly increase under a wise Government & raise it’s credit equal to any European power, when our people will think themselves happy to lend to your Country Millions by Millions.
     
     We have the honor to be most respectfully / Sir / Your Excellency’s Most Humble / and Obedient Servants
     
      Wilhem & Jan WillinkNics. & Jacob van Staphorst
     
    